DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.  Claims 1, 7-11, 13-20 have been amended. 

Response to Arguments

Applicant’s arguments filed 11/02/2021 have been fully considered but they are not persuasive.
In light of applicant’s claim amendments, the rejection under 35 USC § 101 is withdrawn.
Applicant’s arguments regarding the rejections of the claims under the prior art have been fully considered.  However, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant's amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 13 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The aforementioned amended claims now recite subject matter requiring erasing after determining that second biometric data corresponds to the human user.  Examiner cannot find support for these amendment in the as filed specification and therefore are deemed ‘new matter’.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-8, 10-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US Pub. 20150242605 A1) and further in view of Varshavsky et al. (US Pub. 20130019292 A1).

Regarding claim 1 (currently amended), Du discloses a method comprising: 
sending, by a computing device, a request for biometric data (Fig. 9, para. 74- the continuous authentication manager 904 may perform functions including interacting with the local TB 902, controlling how and when trust scores for the trust vectors (TVs) are calculated, requesting specific information from the continuous authentication engine 906 when needed (e.g., as requested by the local trust broker 902), providing output to APIs of the mobile device 101 (e.g., device-level trust controls, keyboard locks, unauthorized use, etc.), and/or managing continuous authentication engine 906 (e.g., issuing instructions to or requesting actions from the continuous authentication engine to update trust scores and/or check sensor integrity when trust scores fall below a threshold value, etc.). In some implementations, the local trust broker 902 may determine, in cooperation with the continuous authentication manager 904 and the continuous authentication engine 906, one or more sensor data, biometric sensor information, data input, sensor data scores, biometric sensor information scores, data input scores, trust coefficients, trust scores, credentials, authentication coefficients, authentication scores, authentication levels, authentication system outputs, or authentication information for inclusion in the trust vector); receiving, by the computing device, the biometric data (para. 75- generating or conveying conventional authenticators (e.g., face, iris, fingerprint, ear, voice, multimodal biometrics, etc.), times/dates, hard biometric authenticators, soft biometric authenticators, hard geophysical authenticators, or soft geophysical authenticators; and accounting for trust-level decay parameters. Hard biometric authenticators may include largely unique identifiers of an individual such as fingerprints, facial features, iris scans, retinal scans or voiceprints, whereas soft biometric authenticators may include less unique factors such as persisting behavioral and contextual aspects, regular behavior patterns, face position with respect to a camera on a mobile device, gait analysis, or liveness.); sending, by the computing device, a request for first vitality data (Fig. 9, para. 74- the continuous authentication manager 904 may perform functions including interacting with the local TB 902, controlling how and when trust scores for the trust vectors (TVs) are calculated, requesting specific information from the continuous authentication engine 906 when needed (e.g., as requested by the local trust broker 902), providing output to APIs of the mobile device 101 (e.g., device-level trust controls, keyboard locks, unauthorized use, etc.), and/or managing continuous authentication engine 906 (e.g., issuing instructions to or requesting actions from the continuous authentication engine to update trust scores and/or check sensor integrity when trust scores fall below a threshold value, etc.). In some implementations, the local trust broker 902 may determine, in cooperation with the continuous authentication manager 904 and the continuous authentication engine 906, one or more sensor data, biometric sensor information, data input, sensor data scores, biometric sensor information scores, data input scores, trust coefficients, trust scores, credentials, authentication coefficients, authentication scores, authentication levels, authentication system outputs, or authentication information for inclusion in the trust vector); receiving, by the computing device, the first vitality data (para. 75- generating or conveying conventional authenticators (e.g., face, iris, fingerprint, ear, voice, multimodal biometrics, etc.), times/dates, hard biometric authenticators, soft biometric authenticators, hard geophysical authenticators, or soft geophysical authenticators; and accounting for trust-level decay parameters. Hard biometric authenticators may include largely unique identifiers of an individual such as fingerprints, facial features, iris scans, retinal scans or voiceprints, whereas soft biometric authenticators may include less unique factors such as persisting behavioral and contextual aspects, regular behavior patterns, face position with respect to a camera on a mobile device, gait analysis, or liveness.); and 
authenticating, by the computing device and based on the first vitality data, that the human is alive (para. 37- authentication with an authenticating entity that the user wishes to authenticate with, based upon inputs from a plurality of sensors such as biometric sensors and non-biometric sensors, and/or user data input (e.g., user name, password, etc.). For example, the processor 101 of a mobile device 100 may be configured to: receive sensor data from the set of sensors, form authentication information from the received sensor data, and continuously update the authentication information to the authenticating entity. In particular, as will be described hereinafter, mobile device 100 under the control of processor 101 may implement this methodology to be hereinafter described.);
(para. 27- sensor 137 (e.g., heart rate monitor, electrocardiogram (ECG) sensor, blood pressure monitor, etc., which may include other sensors such as a fingerprint sensor, camera or microphone that may provide human identification information); para. 75- liveness)
based on the authenticating and the determining that the human user is alive, providing, by the computing device, access to data stored on the computing device;(para. 33-34, 65- Examples of these types of application 450 interactions may include access control 452 (e.g., device access,)
Du does not specifically teach determining, by the computing device and based on second vitality data received after the providing the access, that the human user is not alive; and based on the determining that the human user is not alive, erasing, by the computing device, the data stored on the computing device. However, this concept of erasing data after a failed biometric/liveness authentication attempt is known and used in the art as evidenced by Varshavsky (see para. 9, 55, 75-76) as a security function to prevent unauthorized use of device data and therefore, one skilled in the art would have found it obvious to utilize it in Du as a simple alternative to achieve this desirable effect.  

Regarding claim 2, Du discloses in the method of claim 1, further comprising: sending, based on a frequency of biometric data requests, multiple requests for biometric data; and sending, based on a frequency of vitality data requests, multiple requests for vitality data. (para. 51, 79- A persistence parameter may include, for example, a number indicating the number of seconds or minutes in which a user is authenticated until an updated authentication operation is required)

Regarding claim 3, Du discloses in the method of claim 2, further comprising: receiving, by the computing device, an indication of a type of mission associated with the computer device; and determining, by the computing device and based on the type of mission, one or more of the frequency of biometric data requests or the frequency of vitality data requests. (para. 43, 49- or authenticate her after a certain amount of time following the first enrollment of the biometric information. It may be beneficial to shorten this time interval when/if suspicious use of the mobile could be detected. Similarly, for the sake of a user's convenience, the time interval could be lengthened when/if device autonomously recognizes, on a continuous basis, cues, e.g., consistent patterns of usage and context, to offset the passage of time and delay the need for re-authentication.)

Regarding claim 4, Du discloses in the method of claim 2, further comprising: adjusting, by the computing device and based on vitality data received in response to one or more of the multiple requests for vitality data, the frequency of vitality data requests. (para. 39-  The trust coefficient may be continuously, quasi-continuously or periodically updated within the mobile device 100. The trust coefficient or other authentication information may be transmitted to the authenticating entity 250 for authentication with the authenticating entity in a continuous, quasi-continuous or periodical manner, or transmitted upon request or discreetly in time as required by the authenticating entity, e.g., for a purchase transaction.)

Regarding claim 5, Du discloses in the method of claim 1, wherein the biometric data comprises one or more of fingerprint data, toe print data, or iris recognition data. (para. 27- sensor 137 (e.g., heart rate monitor, electrocardiogram (ECG) sensor, blood pressure monitor, etc., which may include other sensors such as a fingerprint sensor, camera or microphone that may provide human identification information)

Regarding claim 6 (currently amended), Du discloses in the method of claim 1, wherein each of the first vitality data and the second vitality data comprises one or more of heart rate data, body temperature data, or brainwave data. (para. 27- sensor 137 (e.g., heart rate monitor, electrocardiogram (ECG) sensor, blood pressure monitor, etc., which may include other sensors such as a fingerprint sensor, camera or microphone that may provide human identification information; para. 51, 79- A persistence parameter may include, for example, a number indicating the number of seconds or minutes in which a user is authenticated until an updated authentication operation is required)

Regarding claim 7 (currently amended), the combination of Du and Varshavsky discloses in the method of claim 1, further comprising: sending, by the computing device and to a biometric sensing device, a request for second biometric data; and receiving, by the computing device and from the biometric sensing device, the second biometric data (Du- para. 42, 75- the continuous authentication engine 906 may calculate TV scores based upon TV components that are based upon data inputs from one or more non -biometric sensors, biometric sensors; para. 33- In some embodiments, biometric sensor information may allow the authenticating entity to identify the user, while in other embodiments the matching or authentication is performed locally in a secure environment within the mobile device); wherein the erasing the data stored on the computing device is after determining that the second biometric data corresponds to the human user. (Varshavsky- para. 9, 55, 75-76) 

Regarding claim 8 (currently amended), the combination of Du and Varshavsky the method of claim 1, further comprising: sending, by the computing device and to a vitality sensing device, a request for the second vitality data after the providing the access to the data stored on the computing device; and receiving, by the computing device and from the vitality sensing device, the second vitality data; and wherein the sending the request for the first vitality data comprises sending, to the vitality sensing device, the request for the first vitality data. (Du- para. 42, 75- the continuous authentication engine 906 may calculate TV scores based upon TV components that are based upon data inputs from one or more non -biometric sensors, biometric sensors; para. 33- In some embodiments, biometric sensor information may allow the authenticating entity to identify the user, while in other embodiments the matching or authentication is performed locally in a secure environment within the mobile device) 

Regarding claim 10 (currently amended), the combination of Du and Varshavsky discloses in the method of claim 1, wherein the sending the request for the biometric data comprises sending to a first biometric sensing device, and wherein the sending the request for the first vitality data comprises sending to a first vitality sensing device, the method further comprising: sending, by the computing device and to a second biometric sensing device, a request for second biometric data; sending, by the computing device and to a second vitality sensing device, a request for second vitality data; receiving, by the computing device and from the second biometric sensing device, the second biometric data; receiving, by the computing device and from the second vitality sensing device, the second vitality data (Du- Fig. 2, multiple types of sensors taught.); wherein the erasing the data stored on the computing device is after processing the second biometric data. (Varshavsky- para. 9, 55, 75-76)  

Claims 9, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Du and Varshavsky as applied to claim 1 above and further in view of Sampas (US Pub. 20130081119 A1).

Du does not specifically teach basing a non authentication/liveness determination on not receiving biometric/vitality data within a period of time.  However, this concept is a well-known and used in the art as evidenced by Sampas (see para. 45) and therefore, one skilled in the art would have found it obvious to utilize it in Du as a simple well-known alternative using non-receipt of sensor data in authentication/liveness determination. 
	
Regarding claims 11-15, they are rejected as applied to claims 1-2, 7-9 because a corresponding system would have been necessitated to carry forth the method steps of claim 1-2, 7-9.  The applied prior art also discloses the corresponding architecture.  

Regarding claims  16-20, they merely recite a computer program that when executed, performs the functional steps of method claims 1-2, 7-9, and thus, rejected for the same rationale.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433       

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433